900 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.G.K. SIMMONS, BSB, MA, Counselor, Petitioner-Appellant,andInteriors Unique;  Unifour Design, Consultation;  RealEstate Corp, Petitioners,v.STATE of NORTH CAROLINA, Respondent-Appellee.
No. 89-1846.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 16, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Richard L. Voorhees, District Judge.  (C/A 89-150-C-ST).
G.K. Simmons, appellant pro se.
W.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
G.K. Simmons filed a motion to remove several state court actions in the district court.  The district court denied the motion but granted leave to proceed in forma pauperis and retained the action on the docket as a civil case.  Simmons filed a notice of appeal in the district court in which she sought to appeal a state court order.*   This Court does not have jurisdiction to review state court orders.   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983).  Therefore, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

DISMISSED


*
 The notice of appeal specifically stated that Simmons sought to appeal "the Order of Judge Monday Caldwell County Court, Lenoir, NC entered in this action on the 16th day of October of 1989."